Citation Nr: 9916720	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-31 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim 
of entitlement to service connection for an ear condition, with hearing 
loss, earache, and ear infection.

2.  Entitlement to an increased evaluation for residuals of a shell 
fragment wound of the left foot, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a shell 
fragment wound of the back, involving Muscle Group XX, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1968 to September 1970, 
and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1995 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  An unappealed February 1989 rating decision denied the veteran's claim 
for service connection for an ear condition with hearing loss.

2.  The evidence associated with the claims file subsequent to the February 
1989 rating decision does not tend to establish any material fact which was 
not already of record at the time of the February 1989 rating decision and 
is not so significant that it must be considered in order to fairly decide 
the merits of the claim.

3. Residuals of a shell fragment wound of the left foot are currently 
manifested by a normal gait, clawing of the fourth and fifth toes, 
tenderness over the metatarsals and metatarsophalangeal joints, and 
retained shrapnel fragments within the soft tissue in the lateral 
metatarsal region.

4. Residuals of a shell fragment wound of the back, involving Muscle Group 
XX, are currently manifested by a few small, well-healed, nontender 
punctate wounds across the lumbar spine; X-rays evidence of retained 
shrapnel fragments; no neurological or muscle damage; and full range of 
motion with pain at the very extremes of motion; the disability is not 
shown to be productive of more than slight impairment.



CONCLUSIONS OF LAW

1.  The February 1989 rating decision, which denied the veteran's claim for 
service connection for an ear condition, with hearing loss, earache, and 
ear infection, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

2.  The evidence received since the February 1989 rating decision is not 
new and material, and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The criteria for an evaluation in excess of 20 percent for residuals of 
a shell fragment wound of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5284 (1998).

4.  The criteria for an evaluation in excess of 10 percent for residuals of 
a shell fragment wound of the back, involving Muscle Group XX, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.56, 4.72, 4.73, Diagnostic Code 5320 (1997 & 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting from a disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

In this case, the veteran's claim for service connection for an ear 
condition, with hearing loss, earache, and ear infection,  was denied by a 
February 1989 rating decision.  That decision was based on a finding that 
the evidence of record did not establish a relationship between the 
veteran's post-service complaints of ear problems and his period of active 
service.  It was noted that the veteran's service medical records made no 
reference to any ear problems or hearing loss, and hearing acuity was noted 
to be within normal limits at the time of service separation.  The veteran 
was notified of that decision and of his appellate rights by a letter in 
the same month.  The veteran then filed a timely notice of disagreement, 
and a statement of the case was subsequently issued.  The veteran, however, 
failed to file a substantive appeal within one year of notification of the 
denial, or within 60 days from the date that the RO had mailed the 
statement of the case.  

Where a substantive appeal is not filed within one year of the date of 
mailing of the notification of the RO's denial of the veteran's claim, or 
within 60 days from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, the denial is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Thus, the 
February 1989 rating decision is final.  However, if new and material 
evidence is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence is 
potentially a three step process.  See Elkins v. West, 12 Vet. App. 209, 
214-9 (1999). First, the Board must determine whether the evidence 
submitted since the prior decision is new and material (discussed below).  
If "the Board finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Second, if new and material evidence has been presented, the claim is 
reopened and must be considered based upon all the evidence of record, to 
determine whether it is well-grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Finally, if the claim is well grounded, and if VA's duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim. See Winters v. West, 12 Vet. App. 203, 
206-7 (1999).
 
The question of whether evidence is "new and material" is analyzed under 
38 C.F.R. § 3.156(a), and also requires a three-step analysis.  The first 
step requires determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, the 
evidence must be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made.  See Struck v. Brown, 9 
Vet. App. 145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need not mean that the 
evidence warrants a revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before it.  See 
Hodge, 155 F.3d at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 55 Fed. Reg. 
19088, 19089 (1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.

The February 1989 rating decision which denied the veteran's claim for 
service connection for an ear condition with hearing loss is final and was 
the last disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at the time consisted of the veteran's 
service medical records, a March 1976 VA examination report, VA outpatient 
treatment reports, and the veteran's statement that his ear problems 
resulted from a concussion blast in Vietnam.  Consequently, the evidence 
that must be considered in determining whether the claim may be reopened 
based on new and material evidence is that added to the record since the 
February 1989 rating decision.

Since that rating decision, the veteran submitted VA outpatient treatment 
reports dated from June 1994 to February 1996.  Several of these reports 
include treatment for a left ear condition, identified as otitis media.  An 
audiological evaluation of June 1994 also revealed left ear hearing loss, 
under VA standards.  See 38 C.F.R. § 3.385 (1998).  The Board finds that 
those items of additional evidence are new, as they were not associated 
with the record at the time of the February 1989 rating decision.  However, 
as none of these reports includes medical evidence or an opinion which 
relates the veteran's ear condition with hearing loss to his period of 
service, they are not probative on the issue which was the basis for the 
prior final denial of the claim.  

In April 1998, the veteran was afforded a VA audiological evaluation, which 
also showed left ear hearing loss, under VA standards.  See 38 C.F.R. 
§ 3.385.  Although new, that examination does not provide a nexus between 
the veteran's left ear hearing loss and service.  The audiologist 
specifically opined that the veteran's hearing loss in the left ear was not 
the result of the veteran's military service.  This opinion was based on 
the fact that no medical evidence showed any ear pathology in service.  The 
audiologist also stated that the veteran's hearing loss pattern was not 
consistent with a noise-induced hearing loss. As the April 1998 
audiological examination report does not tend to prove that hearing loss is 
related to service, it is not material.  

Finally, the Board has also considered the veteran's lay statements that 
his current ear condition with hearing loss resulted from a concussion 
blast in Vietnam in which he received shrapnel wounds to the left shoulder.  
Those statements are cumulative of statements previously considered at that 
time of the February 1989 rating decision.  As such, they cannot be deemed 
new and material.  See Smith (Russell) v. West, Vet. App. No. 95-638 (April 
7, 1999) ("once it was determined that the evidence was not new, no 
further analysis was required, for it could not be 'new and material' if it 
was not 'new.'").

As a whole, the evidence received since the February 1989 rating decision, 
when viewed either alone or in light of all of the evidence of record, does 
not tend to show that the veteran's ear condition is related to his period 
of active duty service.  Therefore, it follows that new and material 
evidence has not been submitted subsequent to the February 1989 rating 
decision to reopen the claim for service connection for an ear condition, 
with hearing loss, earache, and ear infection.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt doctrine may 
not be applied in this case.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As the foregoing explains the need for competent evidence demonstrating 
that the veteran's current ear condition with hearing loss is related to 
service, the Board views its discussion as sufficient to inform the veteran 
of the elements necessary to reopen his claim for service connection for 
this disability.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 


II.  Increased Rating Claims

As a preliminary matter, the Board finds that each of the veteran's claims 
for increased ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran is required in 
order to comply with the duty to assist him in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of VA's Schedule 
for Rating Disabilities, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The pertinent Diagnostic Code sections will be 
discussed below, as appropriate. Where entitlement to compensation has 
already been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  In addition to applicable schedular 
criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).



A.  Residuals of a shell fragment wound of the left foot

The record shows that the veteran sustained a shell fragment wound of the 
left foot in Vietnam from a mortar explosion.  X-rays taken at that time 
revealed a fracture of the third and fourth metatarsals.  The wound was 
cleaned and debrided and the left foot was placed in a cast.  The veteran 
also had a neuroma excised from the left plantar nerve, with no subsequent 
surgery of the left foot.

An April 1971 rating decision granted service connection for residuals of a 
shell fragment wound of the left foot.  This disability was rated as 20 
percent disability, effective as of September 1970.  The veteran now claims 
that his residuals of a shell fragment wound of the left foot are more 
severely disabling than reflected in the 20 percent evaluation.  In June 
1998, during the pendency of this appeal, the RO also granted service 
connection for a tender scar on the left foot, and assigned a separate 10 
percent evaluation for that disability. 

In connection with his claim for an increased evaluation, the veteran 
submitted VA outpatient treatment reports dated from June 1994 to June 
1998.  These reports show that the veteran was seen several times in June 
1994 for complaints of left foot pain.  There was pain on palpation at the 
lateral border of the left foot.  X-rays disclosed multiple shrapnel 
fragments within the soft tissue in the lateral metatarsal region.  The 
diagnosis was neuritis of the lateral dorsal cutaneous nerve.  The veteran 
was prescribed insoles as a result of the his right leg being somewhat 
shorter than the left.  A July 1994 report notes that the left foot was 
inverted and the fifth digit contracted.  The second and fourth digits were 
immobilized.  When seen in August 1994, the veteran reported no improvement 
in pain with the insoles.  He related that his route as a postal carrier 
had been reduced from thirteen to five miles, which made the pain somewhat 
more tolerable.  Examination of the left foot in December 1994 revealed 
point tenderness over the third and fourth metatarsals and a possible mass 
over the shaft of the third metatarsal.  No swelling was present.  In April 
1995, examination showed chronic dorsal hypermedia of the third, fourth and 
fifth metatarsals, with no point tenderness, swelling or erythema.

In connection with this appeal, the veteran was afforded two VA 
examinations in April 1998.  During his orthopedic examination, the veteran 
reported pain and tenderness at the bottom of his left foot since the 
initial shell fragment wound.  He also reported a claw toe deformity of the 
fourth and fifth toes, with the fifth toe overlapping the fourth.  He 
indicated that he was able to wear normal shoes.  He reported pain and 
swelling of the toes with prolonged standing and walking.  Changes in the 
weather also reportedly aggravated these symptoms.  On physical 
examination, there was clawing of the fourth and fifth toes which was not 
correctable.  A tender scar measuring three centimeters in length was 
located on the bottom of the left foot.  Tenderness was present over the 
metatarsals and metatarsophalangeal joints.  No other deformity was 
observed in the mid- or hind-foot.  The veteran was able to squat and raise 
on his heels and toes, but experienced difficulty with these maneuvers due 
to pain in the left foot.  X-rays of the left foot revealed arthritis, a 
calcaneal spur, a possible old healed fracture of the fourth metatarsal 
bone, and irregular foreign bodies scattered throughout the soft tissue of 
the sole.  The diagnosis was residual shell fragment wound of the left foot 
with fracture metatarsals and claw toe deformity with tender scar.

During a peripheral nerves examination, the veteran related that he 
fractured his left third toe in 1997 when he bumped a chair with his foot.  
The veteran indicated that he currently had sharp pain in the sole of his 
left foot where the scar was located, which produced a throbbing pain.  He 
described the pain in the sole as constant, which increased several times a 
week for several minutes at a time.  He reported numbness of the lateral 
left foot on the dorsum and surface of the sole.  He said that he was able 
to walk less than a quarter of a mile due to pain in his left foot.  On 
examination, the veteran's gait was normal, with left leg weakness observed 
while walking on his heels and toes.  The mid-arch measured 26.5 
centimeters for the left foot and 27 centimeters for the right.  The left 
small toe was hyperextended at the metacarpal phalangeal joint which caused 
disfigurement.  The scar on the sole of the left foot was extremely 
sensitive to palpation and caused pain which radiated to the top of the 
foot.  Position sense was normal in the great, second and third toes, but 
was decreased in the fourth and absent in the fifth.  Hypesthesia was 
present in the second, third and fifth toes, as well as at the lateral side 
of the dorsum and the sole.  Based on these findings, the diagnoses 
included shell fragment wound of the left sole with marked tenderness on 
palpation of the scar on the sole of the left foot; retained foreign 
bodies; positive Tinel's sign on palpation of the scar; deformed left fifth 
toe; absent and decreased position sense in the left fourth and fifth toes; 
and hypesthesia on the left half of the sole and dorsum of the left foot.

The veteran's residuals of a shell fragment wound of the left foot have 
been evaluated as 20 percent disabling under Diagnostic Code 5284 for 
"other foot injuries."  Under this code provision, a 20 percent 
evaluation is warranted when there is a moderately severe foot injury.  A 
30 percent evaluation requires a severe foot injury.  To attain a rating of 
40 percent, the disability must be manifested by actual loss of use of the 
foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Based on the foregoing, the Board finds that an evaluation in excess of 20 
percent for the veteran's left foot disability is not warranted.  The Board 
finds that the evidence shows the veteran's left foot disability to be no 
more than moderately severe under Diagnostic Code 5284.  The evidence 
reveals that the veteran ambulated with a normal gait without the 
assistance of any type of brace or cane.  The April 1998 orthopedic 
examination report also shows that the veteran was able to squat and raise 
on his heels and toes, albeit with some difficulty.  The veteran further 
indicated that he did not require any special shoes.  

The veteran's primary problems involve a painful scar and hypesthesia of 
part of the left foot, with uncorrectable clawing of the fourth and fifth 
toes. The Board notes that the veteran's scar has already been assigned a 
separate 10 percent evaluation under Diagnostic Code 7804, which is the 
maximum rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  In 
addition, with respect to the veteran's clawing of the fourth and fifth 
toes, the Board notes that claw foot (pes cavus) is evaluated under 
Diagnostic Code 5278.  However, an evaluation in excess of 20 percent under 
this code provision for unilateral pes cavus requires marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  In the present case, the 
veteran's left foot disability is not manifested by any of these symptoms. 

Hypesthesia of the left half of the sole and dorsum of the left foot was 
found at the VA peripheral nerves examination.  Diagnostic Code 8520 
provides that mild incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation; a 20 percent evaluation requires moderate incomplete 
paralysis.  Applicable regulations provide that, when the involvement is 
wholly sensory, the rating should be for the mild, or at most, moderate 
degree.  In the veteran's case, the Board finds that the sensory loss 
affecting part of the left foot cannot be disassociated from residuals of 
the shell fragment wound to the foot.  The sensory loss is, the Board 
finds, encompassed by the currently assigned 20 percent rating, and a 
separate evaluation is not in order.  See 38 C.F.R. § 4.14

The Board also has considered the applicability of other diagnostic 
criteria pertaining to the feet.  However, in the absence of evidence of 
pronounced unilateral flatfoot (the criteria for a 30 percent evaluation 
under Diagnostic Code 5257), or severe malunion or nonunion of tarsal or 
metatarsal bones (the criteria for a 30 percent evaluation under Diagnostic 
Code 5283); there is no basis for a higher evaluation under any other 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5283 (1998).

In reaching its determination, the Board has considered the history of the 
veteran's left foot disability, including both the nature of the original 
disability and its current clinical manifestations.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41.  The Board notes that Diagnostic Code 5284 is not predicated on 
loss of motion.  It would thus appear that the provisions of 38 C.F.R. §§ 
4.40 and 4.45, which direct that functional loss due to pain or weakness 
should be considered along with schedular criteria, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); cf. DeLuca, 8 Vet. App. 202.

In conclusion, the Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 20 percent for 
his residuals of a shell fragment wound of the left foot.  In reaching this 
decision, the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the veteran's 
claim, the doctrine need not be considered.  See Gilbert, 1 Vet. App. at 
55-56.


B.  Residuals of a shell fragment wound of the 
back, involving Muscle Group XX

In April 1971, the RO granted service connection for residuals of a shell 
fragment wound of the back, involving Muscle Group XX, with retained 
foreign bodies.  The RO assigned a 10 percent disability evaluation, 
effective as of September 1970.  The veteran now claims that an evaluation 
in excess of 10 percent is warranted, arguing that he has back pain and 
tenderness  The Board finds, however, that the preponderance of the 
evidence is against an increased evaluation for the veteran's residuals of 
a shell fragment wound of the back, involving Muscle Group XX. 

In granting service connection, the RO noted that some of the veteran's 
service medical records were not available. Service medical records showing 
treatment for residuals of a shell fragment wound of the back, involving 
Muscle Group XX, were not of record.  Nevertheless, a January 1971 VA 
examination report included the veteran's statements that he sustained 
shrapnel wounds to the back at the time he injured his left foot in 1969.  
Examination revealed approximately six fragment wound scars located between 
the upper border of the scapulae to the coccyx, identified as Muscle Group 
XX.  The largest of these scars averaged 1 inch in length by 0.5 inches in 
width.  They were slightly depressed, oval shaped, nonadherent, and 
produced numbness.  X-rays of the chest revealed a small metallic foreign 
body in the soft tissue posterior to the left hemithorax.  Several 
additional small metallic foreign bodies were projected over the lower left 
lung field and over the middle third of the right lung field.  The 
pertinent diagnosis was residuals of multiple shell fragment wounds.  

The veteran's back was examined by VA in April 1998.  The veteran related 
his history of sustaining small punctate wounds across the lumbar spine in 
service, with no fractures reported.  He denied any current tenderness, 
soreness or pain associated with the back scars.  He did report some 
occasional back ache and tenderness across the lumbar spine, with no 
radicular symptoms.  However, he said the scars were not a problem.  
Examination revealed a few small punctate scars across the lumbar spine, 
all of which were noted to be well-healed with no induration, ulceration, 
tenderness, or redness.  No muscle damage was shown.  Range of motion 
testing showed flexion of 90 degrees, and extension, bending, and rotation 
of 30 degrees, with pain at the very extremes of motion.  X-rays revealed 
arthritis, left scoliosis and foreign bodies of the back.  The diagnosis 
was residuals of a shell fragment wound to the back with nontender scars.

In rating a disability from fragmentation or other wound injuries, 
attention is to be given first to the deeper structures injured, bones, 
joints, and nerves.  See 38 C.F.R. § 4.72.  The whole track of the missile 
should be envisioned in its passage through skin, muscle, and fascial 
planes.  Any bone or nerve involvement inevitably resulting from the course 
of the missile should be considered.  See 38 C.F.R. § 4.49.  For residuals 
of wounds not chiefly characterized by amputation, ankylosis, or limitation 
of motion, the most obvious feature of the disability is the scar which 
should be examined to determine if it is painful, inflamed or keloid, 
adherent, or interferes with the normal motion of the joint involved.  The 
effects of bone or muscle loss, or muscle hernia, or lesion of a peripheral 
nerve, should also be considered.  See 38 C.F.R. § 4.48.

The veteran's residuals of a shell fragment wound of the back, involving 
Muscle Group XX, have been evaluated as 10 percent disabling under 
Diagnostic Code 5320.  Under this provision, a zero percent evaluation is 
warranted for a slight disability to the lumbar region, a 20 percent 
evaluation is warranted for a moderate disability, and a 40 percent 
evaluation is warranted for a moderately severe disability.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5314.

Prior to July 3, 1997, muscle injuries were evaluated as follows:  A 
moderate muscle disability was characterized by through and through or deep 
penetrating wounds of relatively short track by a single bullet or small 
shell or shrapnel fragment, and with residuals of debridement or prolonged 
infection.  The history of a moderate muscle disability includes 
hospitalization and consistent complaint from the first examination forward 
of one or more of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objective findings include 
linear or relatively small entrance and (if present) exit scars which 
indicate a short track of missile through muscle tissue, signs of moderate 
loss of deep fascia or muscle substance or impairment of muscle tonus, and 
definite weakness or fatigue in comparative tests.  See 38 C.F.R. § 
4.56(b).

For a moderately severe disability evaluation, the original injury should 
have been a through and through or deep penetrating wound by a high-
velocity missile of small size or a large missile of low velocity, with 
debridement, prolonged infection, sloughing of soft parts, or intermuscular 
cicatrization.  The service department record or other sufficient evidence 
should show hospitalization for a prolonged period in service for treatment 
of a wound of severe grade.  The records in the file should reflect a 
consistent complaint of cardinal symptoms of muscle wounds.  Any evidence 
of unemployability because of inability to keep up with work requirements 
should also be considered.  The entrance and, if present, exit scars should 
be relatively large and so situated as to indicate a track of the missile 
through important muscle groups.  There should be indications on palpation 
of moderate loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups involved (compared 
with sound side) should give positive evidence of a marked or moderately 
severe loss.  See 38 C.F.R. § 4.56(c). 

By regulatory amendment effective July 3, 1997, changes were made to the 
schedular criteria for evaluation of muscle injuries, as set forth in 38 
C.F.R. § 4.56.  See 62 Fed. Reg. 30235 (1997).  Where the law or 
regulations change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). ).  The effective date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  However, the differences between the former criteria and the 
revised criteria are relatively minor.

Under the revised rating criteria, a moderate disability of the muscles is 
presented by through and through or deep penetrating wounds of short track 
by a single bullet, small shell, or shrapnel fragment, without explosive 
effect of high velocity missile, with residuals of debridement, or 
prolonged infection.  The history of a moderate muscle disability includes 
service department record of in-service treatment for the wound, a record 
of consistent complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of fatigue after use, 
affecting the particular functions controlled by the injured muscles.  
Objective findings include small or linear entrance and (if present) exit 
scars which indicate a short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to the sound 
side.  See 38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is characterized by a through and 
through or deep penetrating wound by small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  Service medical records would 
reflect hospitalization for a prolonged period, loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings would include entrance and, 
if present, exit scars indicating track of missile through one or more 
muscle groups; indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with sound side; 
and tests of strength and endurance compared with sound side would 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).

Applying the above criteria to the facts of this case, the Board finds that 
the evidence does not provide any basis for an evaluation in excess of the 
currently assigned 10 percent for the veteran's residuals of a shell 
fragment wound of the back, involving Muscle Group XX.  The clinical 
evidence shows this disability to be no more than slight.  In considering 
the history, the Board notes that service medical records showing treatment 
for this condition are unavailable.  However, the veteran has not alleged 
that he required extensive hospitalization or treatment for this injury.  
The veteran also denied any fractures, and did not make any reference to 
any inability to keep up with work requirements due to this injury.  

More importantly, the April 1998 VA examination report showed no muscle or 
neurological damage.  The scars located on the lower back were shown to be 
well-healed with no induration, ulceration, tenderness, or redness.  These 
findings are consistent with the veteran's statement to the examiner that 
these wounds were not a problem.  The only back problem reported by the 
veteran was occasional back pain.  Based on these findings, the veteran's 
residuals of a shell fragment wound of the back, involving Muscle Group XX, 
are shown to be no more than slightly disabling under Diagnostic Code 5320.  
As such, the preponderance of the evidence is against an evaluation in 
excess of 10 percent for this disability, and the Board need not consider 
the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinksi, 1 Vet. App. 49, 54-56 (1990).

In reaching this decision, the Board also finds that there is no objective 
evidence of weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate additional 
functional loss due to pain.  During the April 1998 VA examination, the 
veteran demonstrated full range of motion of the lumbar spine, with pain 
noted only at the very extremes of motion.  Thus, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered, as mandated by DeLuca; 
however, those provisions simply do not apply in the absence of the 
relevant objective findings.  

Should the veteran's disability picture change in the future, he may file a 
new claim for an evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the back, involving Muscle Group XX, but presently 
there is no basis for a higher rating.  See 38 C.F.R. § 4.1.

ORDER

New and material evidence not having been submitted to reopen a claim of 
entitlement to service connection for an ear condition, with hearing loss, 
earache, and ear infection, the appeal on that issue is denied.

An evaluation in excess of 20 percent for residuals of a shell fragment 
wound of the left foot is denied.

An evaluation in excess of 10 percent for residuals of a shell fragment 
wound of the back, involving Muscle Group XX, is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals
 


